DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 08/04/2021, with respect to claim 1, and the reliance of Roehr to teach an electrical terminal connector that is compatible with a display monitor for display of ECG signals from an electronic signal processing system (emphasis added), have been considered but are moot because the new ground of rejection does not rely on Roehr as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Examiner notes that the arguments regarding how the ECG signals are communicated, from the electronic signal processing system through the electrical terminal connector to the treatment monitor for display of the ECG signals (newly recited by the amendment filed under continued examination, 08/16/2021), have been fully considered and overcome the previous 
Upon further consideration, a new ground(s) of rejection is made in view of the combination of Evans et al (US 2015/0005608 A1) and Herleikson (US 2010/0007413 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 2015/0005608 A1, hereinafter “Evans”) in view of Herleikson (US 2010/0007413 A1, hereinafter “Herleikson”, previously cited).
Regarding claim 1, Evans shows electrode sensing units 104 (Fig. 4A), wherein an electrode unit comprises a capacitive sensor element (para. 0009) that can be configured to be contactless electrodes (not in contact with the patient’s skin, para. 0113, lines 10-12), wherein 
Evans lacks explicitly showing the features of injection electrodes and injection signals. Herleikson teaches that it is known in the art of an ECG measurement system to comprise at least one injection electrode for feeding injection signals into one or more of the measuring electrodes (para. 0018, 0027-0033) for purposes of enhancing signal detection by filtering for noise. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Evans’ ECG detection system with Herleikson’s use of injection electrode and injection signals for the purpose of enhancing ECG signal detection, such that the injection electrode(s) is provided via the patient supported on the supporting surface, wherein the electronic signal processing system is designed to determine from the signals received by way of the measuring electrodes, on a basis of the signal components that are contained therein and originate from the injection signals, a quality of the capacitive coupling of one or more or all of the measuring electrodes to the patient, which when combined with Evans’ system provides enhanced determination of ECG signals and other patient signals.  Since the combination of Evans and Herleikson renders obvious a treatment couch that capacitively measures ECG signals, under the broadest reasonable interpretation the treatment couch can be considered to function as a “medical treatment couch” since it is 
Regarding claim 2, as discussed above, Evans shows, or Evans in view of Herleikson teaches, wherein one or more or all of theDocket: 03101237US 3measuring electrodes and/or a first and/or a second injection electrode is/are formed as textile capacitive electrodes which are embedded in a structure near a surface of the side of the supporting surface near the patient.  
Regarding claim 3, as discussed above, Evans shows wherein the electronic signal processing system is arranged away from the measuring electrodes and/or the injection electrodes (Fig. 4D and 5A, para. 0033, wherein the signal processing system separately receives data from the electrodes for processing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the electronic signal processing system on a treatment couch away from the measuring and/or injection electrodes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 7, as discussed above, Evans shows different means of incorporating the electrodes into different furniture, furnishings, and vehicles (para. 0099, lines 8-52), wherein at least some of these are known to comprise fixable rollers with respect to the floor (para. 0099, lines 22-24 – vehicles, strollers, wheelchairs; para. 0099, line 27 – hospital bed – which are known to have rollers/wheels that are configured to be fixable with respect to the floor so that the vehicles, strollers, wheelchairs, and hospital bed can be stationary) . In the alternative, since Evans shows furniture known to comprise fixable rollers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 8, Evans shows further comprising at least one arm rest 14 (para. 0126, lines 5-6), wherein the at least one arm rest is secured to or securable to either a left or right of the supporting surface. Since no indication has been given that one arm rest is favored or the other, or that there is only one arm rest in use, Evans’ broad teaching of “arm rests” meets the claim language.  
Regarding claim 9, the combination of Evans and Herleikson renders obvious wherein the at least one electronic signal processing system is designed for determining the quality of the capacitive coupling of a measuring electrode of the multiple capacity measuring electrodes on the basis of the amplitude values and the phase positions of the signal components of the injection signals that are received by way of the measuring electrode, since amplitude values need to be assessed when injection electrodes are used to enhance ECG signal detection and processing (Herleikson, para. 0027-0029), so it would have been obvious to have further modified Evans to include determination and processing of amplitude values.  
Regarding claim 12, the combination of Evans and Herleikson renders obvious multiple injection electrodes for the purpose of signal enhancement, so it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to duplicate parts and provide additional injection electrodes as needed for signal enhancement, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. After this modification, 
Regarding claim 13, the combination of Evans and Herleikson renders obvious wherein one or more or all of the at least one injection electrodes is/are formed as a capacitive and/or galvanic electrode, wherein the incorporation of an injection electrode includes a capacitive relationship, as taught by the modification in view of Herleikson (paras. 0018-0019, 0027-0030).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evans and Herleikson as applied to the rejection of claim 1 above, and in further view of Reef et al (US 2006/0220350 A1, hereinafter “Reef”, previously cited).
Regarding claims 5 and 6, Evans lacks showing at least one electric motor, but this is a known feature taught by Reef, for operating a treatment couch to alter between positions of the couch (para. 0023, Figs. 1-2), to adjust different sections 12, 14, 16 (Figs. 1-2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Evans and Herleikson to include a motor Reef, so that the treatment couch can have adjustable segments that are adjustable into different positions by the at least one electric motor, to adjust between a sitting position (Reef, Fig. 1) and a lying position (Reef, Fig. 2) by modification to include the at least one electric motor to similarly adjust Evans’ treatment couch, which is a medical treatment couch as modified in view of Herleikson.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evans and Herleikson as applied to the rejection of claim 1 above, and in further view of Morris et al (US 2016/0287172 A1, hereinafter “Morris”).
Regarding claim 10, Evans shows wherein the at least one electronic signal processing system is designed for determining ECG signals of the patient supported on the supporting surface, as rejected for claim 1 above, but lacks showing determining the heart rate or a variable derived therefrom. Morris teaches that it is known in the art of medical diagnostic systems comprising capactive ECG sensing electrodes (para. 0063 –in Morris’ embodiment, the electrodes are positioned near the wrist, but the location is not relied upon as a teaching) to provide additional diagnostic features, including determination of heart rate or a variable derived therefrom (para. 0052, 0073), wherein Morris teaches that it is beneficial to combine ECG measurements with pulse measurements (para. 0071, line 1) for the purpose of determining further cardiac information that is not limited to ECG or heart rate alone or dependent on a clinical setting (para. 0013, 0015-0016). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Evans and Herleikson so that the electronic signal processing .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Evans and Herleikson as applied to the rejection of claim 1 above, and in further view of Baxi et al (US 2016/0374577 A1, hereinafter “Baxi”).
Regarding claim 11, Evans shows that the at least one electronic signal processing system comprises at least one acoustic and/or optical signal transmitter to issue an alarm signal (a sound or display, respectively) associated with abnormalities measured by the system (last sentence of para. 0050). Evans shows that when the electronic signal processing system is used includes a vehicle, using the acoustic and/or optical signal transmitter of that vehicle to issue an alarm, such that the transmitter(s) are thus part of the electronic signal processing system (para. 0062, lines 39-58, wherein an acoustic transmitter is activated to sound an alarm or the entertainment system, or other audible feature such as the infotainment system, and the optical signal transmitter is activated to turn on emergency lights). Evans further shows that the ECG system functions to transmit data as remote communications, for recording, or further analysis (last three sentences of para. 0062), so the system renders obvious transmitter components and activation of said transmitters for the purpose of issuing an alarm or other 
Baxi teaches that it is known in the art of sensing ECG signals using capacitive electrodes (para. 0025, lines 1-2) to also detect how well the capacitive electrodes are coupling for the sensing of ECG signals (para. 0026-0027, 0032), which provide the benefit of providing quality measurements of the signals based on actual user vicinity to the sensors (para. 0026), accounting for environmental factors that can affect sensor reading (para. 0027, humidity; para. 0032, dryness of user’s hands). Baxi teaches that when the system determines a positive quality of capacitive coupling, to “power on” for sensing (para. 0023, 0026, 0031) and when there is negative quality of capacitive coupling to “power off” for sensing (para. 0027), in order to conserve power for quality detection of ECG signals by the capacitive electrodes. While Baxi does not expressly show transmitting an acoustic and/or optical signal or issuing an alarm signal, Baxi is relied upon to teach that it is known in the art to alter system functions based on predetermined signal combination of detected ECG signals or the ability to detect quality ECG signals, and quality of capacitive coupling, by conserving power in order to detect quality ECG signals when the quality of the capacitive coupling is in a reliable state, for the purpose of reducing noise and error of the ECG signal detection. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Evans’ alarm feature to include detecting 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792